—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 30, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. Under the circumstances, the arresting officer’s testimony implicitly provided sufficient detail as to the content of the radio transmission, so as to allow the hearing court to make an independent determination that the arrest of appellant was supported by probable cause (cf., People v Brown, 238 AD2d 204), unlike *137the situation presented where the People completely fail to establish the content of the description (see, People v Rivera, 187 AD2d 258). Concur—Milonas, J. P., Eosenberger, Ellerin, Nardelli and Colabella, JJ.